946 F.2d 1564
292 U.S.App.D.C. 84
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Lloyd T. DANIELSEN, et al., Appellant,v.Elizabeth DOLE, Secretary of Labor.
No. 90-5302.
United States Court of Appeals, District of Columbia Circuit.
Jan. 3, 1991.

Before WALD, Chief Judge, and MIKVA and CLARENCE THOMAS, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of the motion for summary affirmance, the response thereto and the reply;  the motion for expedition, the response thereto and the reply;  the motion for a stay of further agency action pending appeal and the opposition thereto, it is


2
ORDERED that the motion for summary affirmance be granted substantially for the reasons stated by the district court in its memorandum opinion filed August 28, 1990.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).   It is


3
FURTHER ORDERED that the remaining motions be dismissed as moot.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.